DETAILED ACTION
This Office Action is in response to the amendment filed on 12/27/2021.
Claims 3, 4, 7 are pending in the case.  Claims 3, 4, 7 are independent claims. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3, 4, 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 3 when considered as a whole, is allowable over the prior art of record.  Specifically, prior art of record Hatakeda (US 2014/0354571 A1) discloses an input device configured to control a plurality of expanded operation regions based on an operation that is input to the plurality of expanded operation regions via an input device, a plurality of operation regions configured to receive an operation and the plurality of expanded operation regions that are expanded in association with the plurality of operation regions being provided in a display region of a display device configured to detect the operation that is input to at least one overlap region where a part of each of the plurality of expanded operation regions overlaps each other; select one expanded operation region that receives the operation out of the plurality of expanded operation regions having the at least one overlap region, based on a predetermined priority condition; then controlling the plurality of expanded operation regions such that, of the plurality of operation regions, one operation region corresponding to the one expanded operation region receives the operation. Yamashita et al. (US 2015/0234536 A1) discloses an input control device comprising: an operation that is input to the at least one overlap region is one of a plurality of operations simultaneously input to the plurality of expanded operation regions by a driver of a vehicle and an occupant of the vehicle via the input device provided in the vehicle and the processes performed by the processor further include acquiring information on the plurality of operations by the driver and the occupant, and preferentially detecting, based on the information, the one operation by the driver out of the plurality of operations as the operation that is input to the at least one overlap region.  
However, Hatakeda and Yamashita et al., fail to clearly teach or fairly suggest the combination of following limitations: 
the operation that is input to the at least one overlap region is one of two operations simultaneously input to the plurality of expanded operation regions the two operations including one operation inputted by a driver of a vehicle and another operation inputted by an occupant of the vehicle via the input device provided in the vehicle, and 
the processes performed by the processor further include acquiring information on the plurality of operations by the driver and the occupant, and preferentially detecting, based on the information, the one operation by the driver out of the two operations as the operation that is input to the at least one overlap region such that the other operation by the occupant out of the two operations is ignored.

Independent claim 4 when considered as a whole, is allowable over the prior art of record.  Specifically, prior art of record Hatakeda (US 2014/0354571 A1) discloses the device with the features disclosed in the reasons provided in claim 3 above. Kocienda et al. (US 2008/0165160 A1) discloses a portable electronic device with a touch screen display with a plurality of user interface objects. The device includes one or more processors, memory, and one or more programs stored in the memory and configured to be executed by the one or more processors. The one or more programs include: instructions for detecting a finger-down event at a first position on the touch screen display; instructions for detecting a finger-up event at a second position on the touch screen display; instructions for determining a distance between the first position and the second position; instructions for performing a first action with respect to a first user interface object displayed on the touch screen display if the distance is equal to or less than a first predefined threshold; and instructions for performing a second action with respect to a second user interface object displayed on the touch screen display if the distance is greater than a second predefined threshold, wherein the second user interface object is distinct from the first user interface object.  
However, Hatakeda and Kocienda fail to clearly teach or fairly suggest the combination of following limitations: 
selecting one expanded operation region that receives the operation out of the plurality of expanded operation regions having the at least one overlap region, based on a predetermined priority condition, then controlling the plurality of expanded operation regions such that, of the plurality of operation regions, one operation region corresponding to the one expanded operation region receives the operation, wherein 
the predetermined priority condition is to preferentially select, without regard to any distance between a point at which the operation is input and the respective operation regions associated with the plurality of expanded regions having the at least one overlap region, an expanded operation region expanded by an expansion width larger than an expansion width that is a difference between a length of the other expanded operation region in a specific direction and a length of the other operation region corresponding to the other expanded operation region in the specific direction, out of the plurality of expanded operation regions, as the one expanded operation region.

Independent claim 7 when considered as a whole, is allowable over the prior art of record.  Specifically, prior art of record Hatakeda (US 2014/0354571 A1) discloses the device with the features disclosed in the reasons provided in claim 3 above. Koba et al. (US 2014/0033095 A1 A1) discloses an apparatus includes a display device configured to display an icon associated with an executable function on a display screen based on display settings including a selection recognition zone associated with the icon. The apparatus stores icon setting information that associates the icon, an area, and change information for changing the display settings of the icon. The apparatus determines that the icon is selected when the selection recognition zone is specified on the display screen. Then the apparatus acquires position information of the information processing apparatus, and changes the display settings of the icon based on the change information of the icon setting information when the position of the information processing apparatus is within the area registered in the icon setting information.  
However, Hatakeda and Koba et al. fail to clearly teach or fairly suggest the combination of following limitations: 
selecting one expanded operation region that receives the operation out of the plurality of expanded operation regions having the at least one overlap region, based on a predetermined priority condition, then controlling the plurality of expanded operation regions such that, of the plurality of operation regions, one operation region corresponding to the one expanded operation region receives the operation, wherein 
the predetermined priority condition is to preferentially select an expanded operation region corresponding to an operation region operated at an erroneous operation frequency higher than an erroneous operation frequency with respect to the other operation region out of the plurality of operation regions, as the one expanded operation region, based on a database containing data on the operation frequency with respect to each of the operation regions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179